UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of June 2007 Commission File Number: 0-50832 Vermilion Energy Trust (Exact name of registrant as specified in its charter) 2800, 400 - 4th Avenue S.W., Calgary, Alberta, Canada T2P 0J4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . On May 15, 2007 Vermilion Energy Trust (“Vermilion”) announced the cash distribution of $0.17 per trust unit payable on June 15, 2007 to all unitholders of record on May 31, 2007 and exchangeable Share Ratio Increase. This document is attached hereto as Exhibit A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VERMILION ENERGY TRUST By: /s/Curtis W. Hicks Curtis W. Hicks Executive Vice President and Chief Financial Officer Date:June 5, 2007 Exhibit A Press Release May 15, 2007 Vermilion Energy Trust Announces $0.17 Cash Distribution for June 15, 2007 Payment Date and Exchangeable Share Ratio Increase Vermilion Energy Trust (VET.UN-TSX) is pleased to announce the cash distribution of $0.17 per trust unit payable on June 15, 2007 to all unitholders of record on May 31, 2007.The ex-distribution date for this payment is May 29, 2007.This will be the Trust’s 52nd consecutive distribution payment of $0.17 since Vermilion was formed as a Trust in January 2003. Exchangeable Share Ratio Information Upon conversion to a Trust in January 2003, some holders of shares in the predecessor company, Vermilion Resources Ltd., opted to hold exchangeable shares in place of Vermilion Energy Trust units.The following information applies only to those exchangeable shareholders and does not affect Vermilion Energy Trust unitholders. The increase to the Exchange Ratio of the Exchangeable Shares of Vermilion Resources Ltd. will be from 1.49890 to 1.50614.The increase will be effective on May 15, 2007.A “Notice of Retraction” must be received by Computershare by May 22, 2007 to receive this exchange ratio.All notices received after this date will receive the exchange ratio to be determined on June 15, 2007. The following are the details used in the calculation of the Exchange ratio: Record Date of Vermilion Energy Trust Distribution April 30, 2007 Opening Exchange Ratio 1.49890 Vermilion Energy Trust Distribution per Unit $0.17 10-day Weighted Average Trading Price (“Current Market Price”) $35.17357 (Including the Last Business Day Prior to the Distribution Payment Date) Increase in the Exchange Ratio 0.00724 Effective Date of the Increase in the Exchange Ratio May 15, 2007 Exchange Ratio as of the Effective Date 1.50614 The increase in the exchange ratio is calculated by multiplying the Vermilion Energy Trust Distribution per Unit by the previous month’s exchange ratio and dividing by the Current Market Price of VET.UN.A holder of Vermilion Resources Ltd. Exchangeable Shares can exchange all or a portion of their holdings at any time for Vermilion Trust Units by completing a Retraction Request form. You can obtain a copy by contacting Computershare Trust Company of Canada at (403) 267-6894. For further information please contact: Paul Beique, Director Investor Relations 2800, 400 - 4th Avenue S.W. Calgary, AlbertaT2P 0J4 Phone:(403) 269-4884 Fax:(403) 264-6306 IR Toll Free:1-866-895-8101 www.vermilionenergy.com
